DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kilpatrick, II et al. (hereinafter “Kilpatrick”), US Pub. No. 2010/0064244.
Regarding claim 1, Kilpatrick teaches an apparatus comprising: a foldable touch screen display comprising a plurality of touch-sensitive flexible display segments (fig. 1, in particular, a flexible display is a visual output surface that is designed to be able to withstand being folded, bent, and twisted; each display segment is a touch-sensitive display including hinge portions that allow it to be foldable according to broadest reasonable interpretation), including a first flexible display segment configured with a first latch component, and a second flexible display segment configured with a second latch component that is mateable with said first latch component, said first flexible display segment and said second flexible display segment having a folded state and an unfolded state (figs. 9 and 10, elements 902, 904, 1008 and 1010).

Regarding claim 3, Kilpatrick teaches wherein said latch components engage with each other in the folded state such that their respective flexible display segments are secured together with their display faces configured to be facing each other (figs. 13 and 14).
Regarding claim 4, Kilpatrick teaches wherein said latch components engage with each other in the folded state such that their respective flexible display segments are secured together with their back sides configured to be facing each other (fig. 23)
Regarding claim 5, Kilpatrick teaches wherein said first latch component configured with said first flexible display segment and said second latch component configured with said second flexible display segment engage with each other to secure said apparatus in the unfolded state (figs. 9 and 17).
Regarding claim 6, Kilpatrick teaches wherein said first latch component configured with said first flexible display segment and said second latch component configured with said second flexible display segment are each arranged proximate to the edges of their respective flexible display segments (figs. 9 and 10).
Regarding claim 7, Kilpatrick teaches wherein said first flexible display segment and said second flexible display segment each include a plurality of mating latch component sets (figs. 15-17).

Regarding claim 9, Kilpatrick teaches wherein at least one of said latch components is affixed to a sliding mechanism allowing said latch components to be decoupled from each other when said sliding mechanism is in a first position, and coupled to each other when said sliding mechanism is in a second position (fig. 24).
Regarding claim 10, it is a similar apparatus of claim 1 and is rejected on the same grounds presented above (Kilpatrick teaches at least one rigid display with a first segment and at least one flexible display with a first and second segment, see fig. 15).
Claims 11-18 have similar limitations to those of claims 2-9 and are rejected on the same grounds.
Regarding claim 19, Kilpatrick teaches wherein said rigid display having at least one segment is configured with a latch component such that it can engage with a second latch component configured with said first flexible display segment when said rigid display and said first flexible display segment have a mutual folding axis located between their edges and are folded flat against each other (figs. 13-15).
4.	Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive and are addressed above.

Allowable Subject Matter
5.	Claims 20-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “at least one touch-sensitive interface means for generating a set of instructions, said touch-sensitive interface means having a first set of instructions, a second set of instructions, a third set of instructions, and a fourth set of instructions; a processor to: obtain an image to be displayed, and display the image based on the set of instructions of the touch-sensitive interface means, wherein when the first set of instructions is generated, the processor is to display the image substantially on the first flexible display segment, when the second set of instructions is generated, the processor is to remove the image from the first flexible display segment, when the third set of instructions is generated, the process is to display the image substantially on the second flexible display segment, and when the fourth set of instructions is generated, the process is to remove the image from the second flexible display segment.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622